Citation Nr: 1524117	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for arthritis of the right leg.  

3.  Entitlement to service connection for arthritis of the left leg.  

4.  Entitlement to service connection for arthritis of the left arm.  

5.  Entitlement to service connection for vertigo also claimed as dizziness and loss of balance.  

6.  Entitlement to service connection for occipital headaches, claimed as secondary to aphakia, left eye.  

7.  Entitlement to service connection for a psychiatric condition, claimed a sleep disorder, night sweats and nightmares.  

8.  Entitlement to an increased disability evaluation in excess of 30 percent for aphakia, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has limited jurisdictional authority over this matter pursuant to 38 C.F.R. § 19.9(c).   

(A decision on the Veteran's appeal for payment or reimbursement of unauthorized medical expenses for treatment provided at Citrus Memorial Hospital on June 2, 2013, is being issued in a separate decision under a different docket number.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.





REMAND

The RO issued a rating decision in October 2013 denying the issues listed on the title page of this decision.  The Veteran filed a statement in October 2013, which the RO construed as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2013); cf. 38 C.F.R. § 20.201 (effective from Sept. 25, 2014).  At present, a statement of the case (SOC) has not been issued.  Under these circumstances, the Board "shall remand the claim to the agency of original jurisdiction with instructions to prepare and issue a [SOC]."  38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the claims identified in his October 2013 NOD, as listed on the title page of this decision.  This issuance should include notification of the need to timely file a substantive appeal to perfect his appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




